Exhibit 10.13

FIRST AMENDMENT

TO

PROASSURANCE CORPORATION

2008 EQUITY INCENTIVE PLAN

The purpose of this amendment is to adopt certain amendments to the ProAssurance
Corporation 2008 Equity Incentive Plan (the “Plan”) so that the Plan will comply
with Section 409A of the Internal Revenue Code of 1986, as amended. Compliance
with Section 409A is required because there may be certain circumstances in
which deferred benefits payable under the Plan are not eligible for the short
term deferral exception to 409A as the Plan originally intended. ProAssurance
Corporation (the “Company”) desires to amend the Plan to comply with
Section 409A in accordance with the guidance provided in Notice 2010-6 issued by
the Internal Revenue Service. The Board of Directors of the Company, on the
recommendation of its Compensation Committee, has adopted the following
amendments to the Plan:

1. The definitions set forth in Section 1 of the Plan are hereby amended to
conform the definitions of certain terms to the requirements of Section 409A by
deleting the definitions of “Change of Control” and “Disability” in their
entirety from the Plan and substituting in lieu thereof the following:

“Change in Control” shall mean the occurrence of any one of the following events
during the term of this Agreement: (i) an acquisition of the voting securities
of the Company by any person, entity or group, immediately after which such
person, entity or group has Beneficial Ownership of more than 50.1% of the
combined voting power of the Company’s then outstanding voting securities;
(ii) a merger, consolidation or reorganization involving the Company in which an
entity other than the Company is the surviving entity or in which the Company is
the surviving entity and the stockholders of the Company immediately preceding
such transaction will own less than 50.1% of the outstanding voting securities
of the surviving entity; (iii) the sale or other disposition of substantially
all of the assets of the Company (as defined in the regulations under
Section 409A of the Code) and the Company ceases to function on a going forward
basis as an insurance holding company system that provides medical professional
liability insurance; or (iv) any other event or transaction that is declared by
resolution of the Board to constitute a Change in Control for purposes of the
Plan. Notwithstanding the foregoing, for any Award that provides for deferred
compensation within the meaning of Code Section 409A, Change in Control shall be
restricted to those events that satisfy the requirements of Code Section 409A
and the regulations promulgated thereunder.

“Disability” shall mean a serious injury or illness that requires the
Participant to be under the regular care of a licensed medical physician and
renders the Participant incapable of performing the essential functions of the
Participant’s position for 12 months as determined by the Board in good faith
and upon receipt of and in reliance on competent medical advice from one or more
individuals selected by the Board, who are qualified to give professional
medical advice. For any Award that provides for deferred compensation within the



--------------------------------------------------------------------------------

meaning of Code Section 409A but is not performance based compensation within
the meaning of Code Section 409A, the phrase “performing the essential functions
of the Participant’s position” shall be replaced with the phrase “engaging in
any substantial gainful activity.”

2. Section 6 of the Plan is hereby amended to eliminate discretion to accelerate
payment of Performance Shares in certain instances not permitted under
Section 409A by deleting Section 6(a) in its entirety from the Plan and
substituting in lieu thereof the following:

6.(a) Performance Share Awards. The Committee shall have the authority to grant
Awards of Performance Shares to Employees on such terms and conditions as may be
determined by the Committee. Performance Shares shall be deemed to be received
by an Employee as of the Date of Grant in the year the related Performance Share
Award is granted. At the time of grant of each Performance Share Award, the
Committee shall decide the Award Period and whether there will be an Interim
Period. Any Employee may be granted more than one Performance Share Award under
the Plan.

No Participant shall be entitled to receive any dividends or dividend
equivalents on Performance Shares; with respect to any Performance Shares, no
Participant shall have any voting or any other rights of a Company stockholder;
and no Participant shall have any interest in or right to receive any Shares
prior to the time the Committee determines the form of payment of Performance
Shares pursuant to this Section 6.

The Committee may establish performance goals for Performance Shares which may
be based on any criteria selected by the Committee. Such performance goals may
be described in terms of Company-wide objectives or in terms of objectives that
relate to the performance of the Participant, a Subsidiary or a division,
region, department or function within the Company or a Subsidiary and may relate
to relative performance as compared to an outside reference or peer group.

3. Section 13 of the Plan is hereby amended to restrict the discretion to make
adjustments in a corporate transaction that would violate Section 409A by adding
the following as Section 13(d) of the Plan:

13.(d) Restrictions on Adjustments. In no event shall the adjustments described
above, whether mandatory or discretionary, be made so as to change the time or
form of payment under an Award that provides for deferred compensation within
the meaning of Code Section 409A and the regulations promulgated thereunder.

4. Section 14 of the Plan is hereby further amended to restrict discretion to
change the time or form of payment of any deferred compensation that is subject
to Section 409A by deleting Section 14(c) in its entirety from the Plan and
substituting in lieu thereof the following:

 

2



--------------------------------------------------------------------------------

14.(c) Compliance with Code Section 409A. It is intended that this Plan, as
written and in operation, will be exempt from Code Section 409A. For purposes of
determining whether Awards may be payable to a Participant in compliance with
Code Section 409A, the Participant’s Termination will be considered as having
occurred for purposes of the Plan if the parties reasonably anticipate either
(i) that Participant will no longer perform any services for the Company or a
Subsidiary or (ii) that the level of bona fide services performed for the
Company or a Subsidiary (whether as an Employee, Consultant or Director ) will
permanently decrease to no more than 20% of the average level of bona fide
services performed by Participant over the immediately preceding 36-month period
(or the full period of services if Participant has been providing services to
the Company and its Subsidiaries for less than 36 months). Notwithstanding the
foregoing, if payment of any Award is deemed to be “nonqualified deferred
compensation” under Section 409A, and if the Participant is a “specified
employee” within the meaning of Code Section 409A(a)(2)(b)(i), the payment
schedule for Awards shall be modified or adjusted to provide that no payments
shall be made until the expiration of six (6) months following the date of
Termination or Change in Control. In the event that payments are so delayed, a
lump sum payment of the accumulated unpaid amounts attributable to the six
(6) month period shall be made to Participant on the first day of the seventh
month following the date of Termination or Change in Control. This six month
delay shall not apply to any Awards which are not subject to the requirements of
Section 409A of the Code by reason of their being separation pay upon an
involuntary separation from service and their meeting the requirements and
limitations of the regulations under the above referenced Code section. In no
event shall the aggregate amount of Awards be reduced as a result of such
modification or adjustment.

Notwithstanding the foregoing, the Committee shall not be granted and shall not
exercise any discretion otherwise provided under the Plan to change the time or
form of payments to Participants with respect to Awards that provide for
deferred compensation within the meaning of Code Section 409A and the
regulations promulgated thereunder. The terms of the Plan and any related
Agreements with respect to Awards that provide for deferred compensation within
the meaning of Code Section 409A and the regulations promulgated thereunder
shall be interpreted by the Committee as necessary to comply with Code
Section 409A.

5. This Amendment is effective as of March 3, 2010. Except as amended hereby,
terms and provisions of the Plan shall continue in effect and are hereby
ratified and approved in all respects. The Plan may be restated in its entirety
for convenience in order to reflect in a single document the terms and
conditions of the Plan as amended hereby .

This Amendment was adopted and approved by the Board of Directors of the Company
in accordance with Section 14(k) of the Plan at the meeting of the Board of
Directors held on March 3, 2010. Shareholder approval of the Amendment is not
required because the Amendment does not amend the material terms of the Plan for
purposes of Section 162(m) of the Code and does not constitute a material
revision to the Plan for purposes of Section 303A.08 of the New York Stock
Exchange Listed Company Manual.

 

3